DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings do not contain any separate reference to Fig. 4a, 4b, 4c and 4d.  This is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “transfer blocks, “at least one source access” and “at least one destination access”. It is not clear from the claim what applicant means by “transfer block” as this is not term known in the art.  The transfer block an algorithm performed by a controller?  If so, the examiner recommends applicant claim a “controller configured to” execute the creating, reading, performing, and operating steps.  Similarly, the specific meaning of source access and designation access is unclear from the claims.
Claim 1 also recites “the container holders”.  It is unclear which of the container holders (i.e., source container, designation container), applicant is referring.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (US 2009/0235764; hereinafter “Ganz”) in view of applicant’s own disclosure.
As to claims 1 and 15, teaches a multi-channel pipettor and a method for operating a multi-channel pipettor, which multi-channel pipettor has
a pipetting head 150,
a first container holder 5 having a plurality of source containers,
a second container holder 6 having a plurality of destination containers, 
(note the “or a third container holder having a plurality of source and destination containers” is optional and therefore not required as part of the invention), 
wherein the pipetting head has a plurality of channels 41 which are arranged in a matrix having a first dimension and a second dimension, wherein the channels are designed to accommodate pipette tips (designed to accommodate tips does not require pipette tips be attached to the channels, nevertheless it would have been obvious to include disposable pipette tips for reducing contamination between source material), and
wherein the pipetting head and the container holders are movable relative to each other in a two-dimensional plane defined by a first movement direction in the first dimension of the matrix and a second movement direction in the second dimension of the matrix (rotating clockwise and counterclockwise), and in a third movement direction (vertical direction) intersecting the two-dimensional plane, 
the method comprising: 
creating an access plan, wherein the access plan includes a plurality of transfer blocks, wherein each transfer block defines for at least one of the channels at least one source access in which the channel moves to a source position on the two-dimensional plane and receives a defined amount of liquid from one of the source containers, and at least one destination access, in which the channel moves to a destination position on the two-dimensional plane and delivers the defined amount of liquid to one of the destination containers, 
wherein the creating (step) includes: 
reading position lists that contain the local positions of all source and destination containers (positions locations in provided by barcode readers 30, 31; 
performing a transfer analysis in which the source or destination accesses and the movements of the pipetting head and/or the container holders required for an access are determined by forming a difference between the current channel position or the source position or the destination position on the two-dimensional plane (see para [0054] et seq.); and 
performing a transfer optimization, whereby the source or destination accesses and the movements of the pipetting head respectively required for the source or destination accesses are sorted into the transfer blocks; and operating the multi-channel pipettor using the created access plan, wherein the multi-channel pipettor processes in succession the transfer blocks included in the access plan (see para [0104] et seq.)  
	Ganz teaches other methods can be employed to pick and dispense solution. For example, a multiple pin head can be used to transfer the desired volume of solution (see para [0050] et seq.) However, Ganz does not explicitly disclose the plurality of channels are specifically arranged in a matrix having a first dimension and a second dimension, wherein the first dimension of the matrix has a larger number of channels than the second dimension of the matrix.  However, as suggest by applicant’s own disclosure it would have been obvious to one of ordinary skill in the art to position channels a circle in a pipetting head, the source and destination positions, the current positions of the channels, and the differences between the positions can, alternatively, also be determined in polar coordinates set forth in applicant’s specification at para [0020] of corresponding published application 2019/0187166).
As to claim 2, Ganz implicitly requires checking in the course of the transfer analysis whether each of the source and destination containers can be reached by each of the channels by respectively moving the pipetting head and/or the container holders in the first movement direction and in the second movement direction because the container holders will necessarily have to be positioned beneath the necessary channel (see para [0054] et seq.) 
As to claim 3, Ganz teaches when each of the source and destination containers can be reached by each of the channels by respectively moving the pipetting head and/or the container holders in the first movement direction and in the second movement direction, the method further comprises: forming from a quotient of the number of destination containers and the number of channels the number of transfer blocks in the access plan (see para [0104] et seq.) 
As to claim 4, Ganz teaches when not each of the source and destination containers can be reached by each of the channels by respectively moving the pipetting head and/or the container holders in the first movement direction and in the second movement direction, the method further comprises: creating a list for all source or destination containers, which list respectively contains those channels from which the respective source or destination container can be reached, wherein the number of channels listed in a list is assigned to the respective source or destination container as a reachability index (see para [0058] et seq.) 
As to claim 5, it is implicitly taught that the source and/or destination containers of Ganz having a reachability index below a predetermined magnitude are respectively assigned to one of the channels included in the respective list of source and/or destination containers such that channels can reach the desired wells. 
As to claim 6, Ganz teach the source and/or destination containers which are dimensioned such that simultaneous source or destination access of several channels can take place, the method further comprises: determining in the course of the transfer analysis a minimum and a maximum container extension in each of the two movement directions (see Fig. 14). 
As to claim 7, Ganz teaches determining, in the second movement direction, access positions in which at least two of the source and/or destination containers which allow simultaneous source or destination access of several channels overlap (see Fig. 14). 
As to claim 8, Ganz teaches determining, in the first movement direction, access positions with the aid of which each container is simultaneously reached by at least one predetermined subset of channels adjacent in the first movement direction (see Fig. 14). 
As to claims 9 and 10, Ganz implicitly teaches calculating a centroid position and a tolerance range in the first movement direction and in the second movement direction in the course of the transfer optimization for each of the source and/or destination containers which allow simultaneous source or destination access of several channels, wherein the centroid position represents the center of the distance between the minimum and maximum container extensions in a movement direction, and wherein the tolerance range represents half the difference between the maximum and minimum container extensions in a movement direction (see para [0062] et seq.) 
As to claim 11, Ganz does not explicitly teach the pipetting head is equipped in advance with a number of pipette tips which is smaller than the number of channels.  However, it would have been obvious to one of ordinary skill in the art to determine the optimum number of pipette tips to use for cost savings.
As to claim 12, Ganz teaches for each access position in the second movement direction, determining a number of reachable source and destination containers for each of the channels using simulated movement of the pipetting head or the container holders in the first movement direction (see para [0104] et seq.) 
As to claims 13 and 14, Ganz teaches wherein the access position in the second movement direction with the respectively highest number of possible source or destination accesses via the first movement direction is respectively determined for the source and destination containers, wherein the access position determined for the source access is assigned to the access position determined for the destination access, and these accesses are sorted into a transfer block, wherein the number of possible source or destination accesses in the access positions is identical.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Taki (US 5,245,530), which teaches the method steps of claim 1.  Similarly, Buhler (US 5,443,792), Kelso et al., (US 2013/0229856) and Berberich et al., (US 2016/0139166) also substantially teach the method steps of claim 1 and apparatus claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798